DISSENTING OPINION BY
Judge SMITH-RIBNER.
I dissent from the decision of the majority to reverse the May 7, 2003 order issued by the State Board of Funeral Directors (Board), which declared that irrevocable pre-need agreements for the purchase of services required at the time of death were subject to rescission at the customer’s request. The Board lacked subject matter jurisdiction to decide the question presented and to enter the order inasmuch as no case or controversy was presented that required a ruling. For this reason, the Board’s order should be vacated and declared a nullity and the appeal filed by Kevin M. Bean, licensed funeral director, should be dismissed.
The record shows that in 2002 Bean received a demand from a customer that funds paid to him pursuant to an irrevocable pre-need agreement be returned to the customer. In addition, Bean became aware of a communication between the Board’s Counsel and a Pennsylvania State Representative who made an inquiry to the Board on behalf of his brother, another licensed funeral director, concerning the transfer of pre-need funds. Counsel for the Board stated:
The Board believes that all pre-need funds belong to the customer, and not to the funeral director, until the time of death and services are provided. Also, despite any contrary language drafted in the contract by the funeral director, while the contract may be irrevocable as to the use of funds, it is revocable as to which funeral director or funeral home is to provide services. Accordingly, a pre-need customer may rescind a pre-need contract and demand the funeral director to forward the entire principal *157and all earnings to date to a subsequent funeral director. With the exception of any reasonable arrangement fees which may not be finally collected until the customer’s death, a funeral director may not retain pre-need funds after the customer has rescinded the pre-need contract.
(R.R. 632a.) In response to the above, the State Representative responded:
Tom, I’ve now had an opportunity to review the statute and the code. I don’t see anything that expressly says that the trust must be transferable to another funeral home, other than in the case of the buyer moving out of state. Am I missing something?
In response Board counsel replied:
No, you are not missing anything. That conclusion is what the Board draws from the statute and the Board’s regs.
(R.R. 631a.)
Bean thereafter filed his petition for review with this Court seeking declaratory relief, and the Board filed its preliminary objections asserting that (a) the Court did not have original jurisdiction to consider the petition because the Board has exclusive jurisdiction and because an adequate statutory remedy existed before the Board subject to appellate review; (b) the Court lacks jurisdiction since Counsel’s letter was not an adjudication; and (c) under the Declaratory Judgments Act, 42 Pa.C.S. §§ 7531-7541, no actual case or controversy existed as Counsel’s letter represented an advisory opinion. Following a hearing before a judge of the Court and an order directing the Board to determine whether a pre-need agreement may be rescinded, the Board issued its order stating that a customer may rescind an irrevocable pre-need agreement and direct the funeral director to forward all funds paid by the customer to another funeral director.
In ruling on the merits rather than dismissing this appeal, the majority overlooks well-settled law that declaratory relief may be granted only for purposes of affording relief from uncertainty and insecurity regarding legal rights, status and other relations. Faldowski v. Eighty Four Mining Co., 725 A.2d 843 (Pa.Cmwlth.1998). Also a request for declaratory relief will be denied when the proceeding is within the exclusive jurisdiction of a tribunal other than a court. Id. Moreover, relief is unavailable under the Declaratory Judgments Act with respect to determining rights in anticipation of events that may never occur, Silo v. Ridge, 728 A.2d 394 (Pa.Cmwlth.1999), and a court may not prematurely entertain an administrative appeal when an adequate statutory remedy exists. Jordan v. Fayette County Board of Assessment Appeals, 782 A.2d 642 (Pa.Cmwlth.2001).
Bean seeks a declaration that the Funeral Director Law1 (Law) and current regulations do not authorize the Board to discipline a funeral director who refuses to transfer consumer funds held in escrow for the benefit of a customer to another funeral director. As the Board points out, currently there are no pending disciplinary proceedings against Bean nor may such proceedings ever be filed. At oral argument, Board Counsel assured the Court that no disciplinary action would be instituted against Bean. Thus no basis existed for directing the Board to issue the order, and even if the Board did initiate disciplinary action it would be within the Board’s exclusive jurisdiction to resolve, subject to appellate review.
Bean seeks declaratory relief because he has entered into irrevocable pre-need agreements with various customers, and the communication between Board Counsel and the State Representative indicated that Counsel viewed irrevocable agree*158ments to be revocable to the extent that a customer could demand that funds held by one funeral director be forwarded to a different funeral director. Such circumstances, however, are not appropriate grounds for declaratory relief. See Pennsylvania Turnpike Commission v. Hafer, 142 Pa.Cmwlth. 502, 597 A.2d 754 (1991) (declaratory relief is appropriate only when there is imminent and inevitable litigation). Bean has entered into pre-need agreements for years without any disciplinary action having been filed against him, and litigation is not imminent or inevitable merely because Board Counsel responded to an inquiry and expressed his views regarding the revoeability of pre-need agreements. Therefore, no case or controversy exists. Should a dispute arise as to the revoeability of such agreements warranting disciplinary action, the matter would be within the Board’s exclusive jurisdiction in accordance with Section 11(a) of the Law, 68 P.S. § 479.11(a).2
Based on well-established legal principles, I conclude that the Board’s order should be vacated and declared a nullity and that Bean’s appeal should be dismissed. The Board lacked subject matter jurisdiction to determine the question presented to it, and the Court lacked authority to direct the Board to issue the declaratory order.3 Additionally, neither the Law nor the Declaratory Judgments Act authorizes the Board to issue advisory opinions. Because the Board lacked jurisdiction in the underlying claim, the majority erred in disposing of the merits of this appeal and in granting the requested declaratory relief. Therefore, I dissent.
Judge LEADBETTER joins in this dissenting opinion.

. Act of January 14, 1952, P.L. (1951) 1898, as amended, 63 P.S. §§ 479.1-479.20.


. Section 11(a) of the Law provides that:
(а) The board, by a majority vote thereof, may refuse to grant, refuse to renew, suspend or revoke a license of any applicant or licensee, whether originally granted under this act or under any prior act, for the following reasons:
(б) Violation of or non-compliance with the provisions of this act or the rules and regulations of the board.


. I disagree with the majority’s assertion that the doctrine of primary jurisdiction allowed the Court to remand this matter for the Board to determine the question presented, but more fundamentally I disagree that the Court’s order requiring the Board to hold a hearing and to issue an adjudication "gave the Board jurisdiction to hear the matter and now gives this Court jurisdiction to review the final adjudication of the Board.” Op. at 153. If the order requiring the Board to hold a hearing and to issue an adjudication is all that is needed to confer jurisdiction on a tribunal, then the majority essentially has determined that the doctrine has no meaning. In Ostrov v. I.F.T., Inc., 402 Pa.Super. 87, 95, 586 A.2d 409, 413 (1991), the court explained that primary jurisdiction applies "where the administrative agency cannot provide a means of complete redress to the complaining party and yet the dispute involves issues that are clearly better resolved, in the first instance by the administrative agency charged with regulating the subject matter of the dispute.” However, for primary jurisdiction to apply, the agency must have subject matter jurisdiction in the first instance. Id. The Board here did not have subject .matter jurisdiction to determine whether pre-need customers may rescind an irrevocable contract.
In his order requiring a hearing, the judge noted that "the parties hereby agree and the Court, therefore, orders, the following....” (R.R. at la.). The Board was then ordered to and did hold an administrative hearing to address the legal question involved. Bean contends that the Board cannot now complain about the procedure. However, to the extent that Bean claims the Board consented to its subject matter jurisdiction, I note that subject matter jurisdiction can never be waived. City of Philadelphia v. White, 727 A.2d 627 (Pa.Cmwlth.1999).